                                                                                                        FJLEr--
                                                                                                    lN cu:-:Rl<'S C
                                                                                            u.s.   0 1~T:--(i~r cm
  UNITED STATES DISTRICT COURT ·
  EASTERN DISTRICT OF NEW YORK
  ----------------------------~----------------------X                                      LONG ISLANr~ ·
  UNITED STATES OF AMERICA
                                                                WAIVER OF SPEEDY. TRIAL
                  . -v-
                                                                CaseNo.      )   1-·c/- S2)7
UJ.B.~LP.fl'lm-d~~~
 ~RACK,J.                           .

    .. · It is hereby stipulated that the tin;ie period :from
 be excluded in computing time_ within which trialof the c
                                                             iii \\J          ·to   \   I l 2.., I'-'
                                                                 ges against the Defen ant m~t
 commence.

           The parties agree to the exclusion of the foregoing period for ~e purpose(s) of:

         ( ) ·engagement in continuing plea negotiations;
         (' ) examination of the Defendant(s) pursuantt918 U.S.C. § 316l{h)(l)(A) regarding
     ·   mental or physical capacity;             .             ·               .
         ( · ) submission of pretrial motions through hearing or other disposition pursuant to ·1 s .
         U.$.C. § 316l{h){l)(F), .
         ( ) they need additional tune to prepare for trial due to the complexity of the cas~;
         and/or                . .
         P<!'        .
                            .
                          7,(1/1-l
                                        l\.
                                       :v:>~
                                                         .
                                                                                        • /Z- ..
                                                                                        ·
          The Defenda!it has b~n fully advised by co el of his/her rights ~anteed under the
. S~th Amendment to the U.S.' Constitution; the Speedy Trial Act ~f 1974,.1.8 U.S.C.§§ 3161-74;
  the.·Plan and Rules of this Court adopted pursuant to that Act; and Rule 50 of the Federal Rules
  of Criminal Procedure.· The Defendant understands that he/$he has a right to be tri~ before a
 jury within a specified time pe~od; not counting excludable period~.

         The Court approves this· Speedy Trial Waiver and otherwise excludes the. time based
_upon its findings that this action serves the ends of justice and outweighs the best interest of the·
public and this Defendant-~ a speedier trial.

Sq ORDERED.
Dated: 4 (I \ \",l                                                 SfJoan           Hffz,racK.
Central Islip, NY                                               Jdan M. Azrack, U.S,D.J.
Assistant U.S. Attorney:        ,

Defendant:

Counsel:
